IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Southpointe Golf Club, Inc.            :
                                       :
            v.                         :
                                       :
Board of Supervisors of Cecil Township,:
and Southpointe Golf Club, Inc.        :
                                       :
            v.                         :
                                       :
Zoning Hearing Board of Township       :
of Cecil                               :
                                       :           No. 148 C.D. 2020
Appeal of: Southpointe Golf Club, Inc. :           Argued: October 13, 2020


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION
BY JUDGE FIZZANO CANNON                            FILED: February 19, 2021


              Southpointe Golf Club, Inc. (Golf Club) appeals from the January 14,
2020 Memorandum and Order of the Court of Common Pleas of Washington County
(trial court) denying Golf Club’s challenge to the procedural validity of Cecil
Township’s Unified Development Ordinance 11-2016 (Ordinance 11-2016) and
affirming the denial by the Cecil Township Zoning Hearing Board (ZHB) of Golf
Club’s challenge to the substantive validity of Ordinance 11-2016.1 Upon review,
we reverse.

       1
         Appeals of procedural validity challenges are filed directly with the courts of common
pleas. See Section 1002-A(b) of the Pennsylvania Municipalities Planning Code (MPC), Act of
July 31, 1968, P.L. 805, as amended, added by the Act of Dec. 21, 1988, P.L. 1329, 53 P.S. §
11002-A(b) (“Challenges to the validity of a land use ordinance raising procedural questions or
                        I. Background and Procedural Posture
               Golf Club’s real property (Golf Club Property) consists of 8 parcels
totaling 188 acres located within a mixed-use development called Southpointe in
Cecil Township, Washington County (Township). See Trial Court Decision at 2.
The Southpointe development constitutes the entirety of Township’s Special
Development (SD) District per Township’s Unified Development Ordinance (UDO)
No. 5-00, enacted on May 17, 2005. See id. The Southpointe development / SD
District consists of approximately 825 acres that were developed in 2 phases,
Southpointe I and Southpointe II. See id. The Golf Club Property lies within
Southpointe I and is surrounded by 160 other parcels of mixed zoning classifications,
all of which have been developed.2 See id.
               Originally, and throughout much of the historical development of
Southpointe, UDO Section 913.F allowed a property owner to change the use of
property located within the SD District by applying for a conditional use. UDO
Ordinance 913.F (Section 913.F), Reproduced Record (R.R.) at 65a; see also Trial
Court Decision at 3-4.          However, in the Spring of 2016, Township enacted
Ordinance 1-2016, amending Section 913.F, in order to prevent Southpointe
property owners from changing their property uses to less restrictive classifications.
See Trial Court Decision at 5-7. Ordinance 1-2016 purported to amend the SD
District’s conditional use application process to add certain objective standards to

alleged defects in the process of enactment or adoption shall be raised by appeal taken directly to
the court of common pleas . . . .”). Substantive validity challenges are filed with zoning hearing
boards. See Section 909.1(a) of the MPC, added by Act of Dec. 21, 1988, P.L. 1329, 53 P.S. §
10909.1(a) (zoning hearing boards have exclusive jurisdiction to hear and render final
adjudications in substantive challenges to the validity of any land use ordinance).
       2
         Specifically, the properties that surround the Golf Club Property include 3 industrial
properties, 15 commercial properties, and 142 residential properties. See Trial Court Decision at
2.
                                                2
proposed changes of land use categories or land use for individual properties as
follows:

                2. Developed Lots or Parcels

                a. Any proposed change in the land use category or land
                use of a Developed lot or parcel in a recorded plan of
                subdivision shall be addressed as follows:

                   i. Owner shall submit [a] conditional use application
                   proposing a revision to the Illustrative Site Plan.

                   ii. In addition to the Conditional Use factors set forth
                   in the Ordinance, the following objective standards
                   must be met by the applicant to receive Conditional
                   Use Approval:

                      1. The proposed Land Use Category must be a
                      More Restrictive Land Use Category[3] than the
                      existing Land Use Category (e.g., a Residential
                      Land Use Category cannot be changed to a
                      Commercial Land Use Category or an Industrial
                      Land Use Category);

       3
           Ordinance 1-2016 defined “More Restrictive Land Use Category” as follows:

                iii. The term “More Restrictive Land Use Category” shall mean a
                land use category which is considered milder in terms of effects and
                impacts on adjacent and neighboring properties. The Residential
                Land Use Category shall be deemed a More Restrictive Land Use
                Category than the Commercial Land Use Category which, in turn, is
                a More Restrictive Land Use Category than the Industrial Land Use
                Category.

                iv. The term “More Restrictive Land Use” shall mean MORE
                RESTRICTIVE USE as defined in Section 202 of the [UDO].

Ordinance 1-2016 at 4; R.R. at 73a. The UDO, in turn, defined “More Restrictive Use” as “[a] use
which is considered milder in terms of effects and impacts on adjacent and neighboring properties,
such as a professional office use would be considered less severe (more restrictive) than a gasoline
service station use in the C-1 District.” UDO at 38; R.R. at 46a.
                                                 3
                    2. The proposed Land Use must be a More
                    Restrictive Use than the existing Land Use (e.g.,
                    in a Residential Land Use Category, a
                    Community or private membership outdoor
                    recreational facility cannot be replaced with a
                    Single-Family Dwelling, a Home Office, a
                    Farm or an Essential Service).

                    3. These additional standards may be waived by
                    the Board of Supervisors, in their [sic] sole
                    discretion, if applicant submits a petition signed
                    by 100% of the adjacent property owners,
                    within and outside the SD District, consenting
                    to the proposed change in the Land Use
                    Category and/or Land Use.[4] The petition must
                    include as an attachment a copy of the revised
                    Illustrative Site Plan and a description of the
                    proposed change which must be presented to
                    and explained to the adjacent landowner. Any
                    adjacent landowner may revoke their consent at
                    any time.

Ordinance 1-2016 at 2-3, R.R. at 71a-72a; see also Trial Court Decision at 8-9
(emphasis added). Further, in its definition section, Ordinance 1-2016 created a
hierarchy, or “ladder,” of restrictive residential land uses that listed “[c]ommunity
or private membership outdoor recreational facilities” as the most restrictive use
included in the category of More Restrictive Land Use for Residential Land Uses.
Ordinance 1-2016 at 4; R.R. at 73a.             Golf Club was, and remains, the only
community or private membership outdoor recreational facility in the SD District.
See Trial Court Decision at 9-10.



       4
         Ordinance 1-2016 required a petition signed by 51% of adjacent owners to change the
land use category or land use of a vacant lot or parcel. See Ordinance 1-2016 at 2; R.R. at 71a.
                                               4
             Township conducted public hearings regarding the proposed adoption
of Ordinance 1-2016 on March 14, 2016, and April 5, 2016. Township advertised a
final hearing for Monday, May 3, 2016, at which the Supervisors would vote on the
adoption of Ordinance 1-2016; however, May 3, 2016, was actually a Tuesday. See
Trial Court Decision at 5-6. Thereafter, and despite the date error in Township’s
hearing advertisement, on Monday, May 2, 2016, Township’s Supervisors met and
conducted the final hearing on Ordinance 1-2016. See id. at 6. Only the Supervisors
and Township’s solicitor participated in the hearing, directly following which the
Supervisors unanimously adopted Ordinance 1-2016. See id.
             On May 31, 2016, Golf Club filed substantive and procedural
challenges to Ordinance 1-2016. See Trial Court Decision at 10. The procedural
challenges consisted of allegations that Township (i) published the incorrect date of
the hearing to consider Ordinance 1-2016, (ii) failed to post the Golf Club Property,
and (3) failed to mail notice to Golf Club. See id. Golf Club’s substantive challenge
alleged that Ordinance 1-2016 amounted to spot zoning. See id. at 10-11.
             In response to Golf Club’s challenges, on July 1, 2016, Township
proposed and submitted Ordinance 11-2016 to the Washington County Planning
Commission, repealing and reenacting Ordinance 1-2016, with minor amendments
making the ordinance less restrictive. Ordinance 11-2016 at 2-3, R.R. at 77a-78a;
see Trial Court Decision at 11.      Like Ordinance 1-2016, Ordinance 11-2016
proposed to amend the SD District’s conditional use application process to add
objective standards to the UDO’s existing conditional use standards for proposed
changes of land use categories or land use for individual properties. See Ordinance
11-2016, Section 913.F.2, R.R. at 79a-80a. Ordinance 11-2016 purported to delete




                                         5
the previous Section 913.F.2 and replace it, in pertinent part, with the following
provision:

             2. Developed Lots or Parcels

             a. Any proposed change in the land use category or land
             use of a Developed lot or parcel in a recorded plan of
             subdivision shall be addressed as follows:

               i. Applicant shall submit an application form
               proposing a revision to the Illustrative Plan Site.
               Applicant may use the Township’s Conditional Use
               Application Form.

               ii. The Board of Supervisors shall consider the
               following factors in evaluating such an application:

                 1. If the proposed Land Use Category is a More
                 Restrictive Land Use Category, the Board shall
                 evaluate the request pursuant to the Conditional
                 Use factors set forth in this Ordinance.

                 2. If the proposed Land Use Category is a Less
                 Restrictive Land Use Category, the Board shall
                 evaluate the request pursuant to the factors set
                 forth in Section 402.E and 402.F of the [UDO],
                 entitled “Ordinance Amendments and Rezoning
                 Applications,” as amended[.]

                 3. If the proposed Land Use is a Less Restrictive
                 Land Use than the Existing Land Use, the Board
                 shall evaluate the request pursuant to the factors
                 set forth in Section 402.E and 402.F of the
                 [UDO], entitled “Ordinance Amendments and
                 Rezoning Applications,” as amended.

                 4. Changes to a More Restrictive Land Use do
                 not require the submission of an application or
                 approval of the Board of Supervisors.
                                         6
                    5. These additional standards may be waived by
                    the Board of Supervisors, in their sole
                    discretion, if Applicant submits a petition
                    signed by 100% of the adjacent property
                    owners, within and outside the SD District,
                    consenting to the proposed change in the Land
                    Use Category and/or Land Use.[5] The petition
                    must include as an attachment a copy of the
                    revise Illustrative Site Plan and a description of
                    the proposed change which must [be] presented
                    to and explained to the adjacent landowner.
                    Any adjacent landowner may revoke their
                    consent at any time.

                 iii. The Board of Supervisors is not obligated to
                 permit a change in Land Use Category or Land Use.

Ordinance 11-2016, Section 913.F.2, R.R. at 78a-79a; see also Trial Court Decision
at 17-18 (emphasis added). Further, as in Ordinance 1-2016, in its definition section,
Ordinance 11-2016 again created a “ladder” of restrictive residential land uses that
identified “[c]ommunity or private membership outdoor recreational facilities” as
the most restrictive More Restrictive Land Use for Residential Land Uses.
Ordinance 11-2016, Section 913F.3, R.R. at 80a; see also Trial Court Decision at
19. In short, Ordinance 11-2016 requires that the Board of Supervisors evaluate
applications to a change to a less restrictive Land Use Category or Land Use within
the SD District by applying the UDO’s rezoning standards. Like Ordinance 1-2016,
Ordinance 11-2016 further provides that the Board may exercise its discretion to
waive such standards, but only with the consent of all adjacent landowners, any one


       5
        Like Ordinance 1-2016, Ordinance 11-2016 requires a petition signed by 51% of adjacent
property owners to change the land use category or land use of a vacant lot or parcel. See
Ordinance 11-2016, Section 913.F.1.a.i, R.R. at 78a.
                                              7
of whom may withdraw such consent at any time. See Ordinance 11-2016, Section
913.F.2.a.ii.5, R.R. at 79a; Trial Court Decision at 20.
              On July 11, 2016, Township’s Board of Supervisors conducted a public
hearing on the proposed enactment of Ordinance 11-2016.6 See Trial Court Decision
at 11. At that hearing, Golf Club again raised procedural challenges alleging
deficiencies in the advertising and the notice it received for that hearing, as well as
substantive challenges to alleged deficiencies in the proposed text of Ordinance 11-
2016. See id. at 12.
              Golf Club presented the testimony of its representative, Mike Swisher,
who testified regarding the alleged deficient notification of the July 11, 2016 hearing
as well as the historical development of the Southpointe development and the
previously-employed conditional use process for the subdivision and development
of the Golf Club Property. See id. Additionally, Golf Club presented the expert
testimony of certified land planner John Trant, Jr., who opined that Ordinance 11-
2016 would effectively rezone the Golf Club Property by reducing the previous 58
uses available to Golf Club for the use of the Golf Club Property to only one. See
id. at 12-13. Mr. Trant also testified that by limiting the Golf Club Property to a
single use, the hierarchy of restrictive uses contained in Ordinance 11-2016
amounted to impermissible spot zoning. See id. at 13.
              On July 18, 2016, the ZHB conducted a hearing on Golf Club’s
substantive validity challenge to Ordinance 1-2016. See Trial Court Decision at 14.


       6
          Township’s Chairman indicated that Township convened the July 11, 2016 hearing as a
result of the incorrect advertised date of the May 2, 2016 hearing on Ordinance 1-2016, which was
one of Golf Club’s procedural challenges to Ordinance 1-2016. See Trial Court Decision at 11.
The recitations at the beginning of Ordinance 11-2016 explain that the Township decided to repeal
and replace Ordinance 1-2016 in order to cure any procedural defects concerning its enactment.
Ordinance 11-2016 at 1-2; R.R. at 77a-78a.
                                               8
Golf Club again argued at this hearing, as it had at the July 11, 2016 hearing on
Ordinance 11-2016, that Ordinance 1-2016 constituted spot zoning by limiting the
Golf Club Property to a single use. See id. Likewise, Messrs. Swisher and Trant
reiterated their testimony presented the previous week to Township’s Board of
Supervisors regarding Ordinance 11-2016. See id.
            On August 15 and 22, 2016, Township published advertisements for a
second hearing before the Board of Supervisors on Ordinance 11-2016 on September
6, 2016, to consider changes to the proposed ordinance in light of information
provided at the previous hearing. See R.R. at 185a; Trial Court Decision at 16-17.
This second hearing concerning the proposed enactment of Ordinance 11-2016
occurred as scheduled on September 6, 2016. See Trial Court Decision at 17. Golf
Club again asserted procedural notice and advertising deficiencies as well as a
substantive challenge arguing that Ordinance 11-2016 amounted to spot zoning. See
Trial Court Decision at 20-21. Mr. Swisher again testified and noted numerous less
restrictive commercial uses adjacent to Golf Club, or constructed upon property
previously subdivided from Golf Club, that would not be eligible for approval under
Ordinance 11-2016. See id. at 21. Golf Club also submitted Mr. Trant’s report
concluding that Ordinance 11-2016 (1) circumvented the rezoning procedures
contained in the MPC, by authorizing an approval process not contemplated by the
MPC; (2) gave the Board authority it did not possess under the MPC; and (3)
authorized de facto zoning by referendum. See id. The Board of Supervisors enacted
Ordinance 11-2016 at the conclusion of the September 6, 2016 hearing. See id. at
22.
            On October 6, 2016, the Golf Club filed a procedural challenge to
Ordinance 11-2016 with the trial court and a substantive validity challenge to


                                        9
Ordinance 11-2016 with the ZHB.7 See Trial Court Decision at 23. On December
19, 2016, the ZHB heard Golf Club’s substantive validity challenge. See id. Golf
Club again argued that Ordinance 11-2016 singled out the Golf Club Property and
effectively prohibited any changes of use thereon. See id. at 23-24. Mr. Swisher
testified that sufficient infrastructure existed to develop the Golf Club Property in
the future for industrial, commercial, or residential uses. See id. at 24. Mr. Trant
also testified again and explained that the Golf Club Property is virtually
indistinguishable from the surrounding properties and, therefore, no reason or
rationale supports treating the Golf Club Property differently from adjoining
properties. See id. Mr. Trant testified that Section 913.F.2 of Ordinance 11-2016 is
contrary to the MPC because it gives the Board of Supervisors discretion to waive
requirements of the UDO and/or allow adjoining landowners to effectuate a land use
application with its approval. See id. at 25. Mr. Trant concluded that Ordinance 11-
2016 has the sole purpose of locking in the use of the Golf Club Property as a golf
course. See id.
               The ZHB denied Golf Club’s substantive validity challenge on May 3,
2017. See Trial Court Decision at 25. The ZHB determined that the original version
of Section 913.F inadequately protected the interests of the landowners adjacent to
the Golf Club, and that Ordinance 11-2016 protects Golf Club’s neighboring
residents, who chose to purchase property in Southpointe because they were


       7
           On September 6, 2016, the ZHB issued a decision granting, in part, Golf Club’s
substantive validity challenge to repealed Ordinance 1-2016. See Trial Court Decision at 22.
Because the Board of Supervisors did not receive substantial evidence to support Ordinance 1-
2016’s “ladder” ranking categories, the ZHB found Ordinance 1-2016 to be arbitrary. See id. The
ZHB determined, however, that Ordinance 1-2016 was a valid exercise of Township power that
did not represent spot zoning, special legislation, or an unconstitutional deprivation of Golf Club’s
rights. See id. Golf Club appealed the ZHB’s determination regarding Ordinance 1-2016 to the
trial court on October 19, 2016. See id. at 23.
                                                10
promised a “live, work, and play” community. See id. at 26. As such, the ZHB
concluded that Ordinance 11-2016 is based upon legitimate health, welfare, and
safety concerns of SD District property owners. See id. at 27. The ZHB further
found that the UDO contained standards that would permit a change of zoning and
that the Golf Club Property is therefore not “frozen” because it has available to it a
procedure that would allow for a change of use. See id. at 26. Ultimately, the ZHB
ruled that Ordinance 11-2016 is a valid exercise of Township’s legislative power,
not spot zoning, and does not amount to zoning by referendum. See id.
                 Golf Club appealed the ZHB’s May 3, 2017 decision to the trial court
on June 2, 2017. The trial court consolidated Golf Club’s Ordinance 1-2016 and
Ordinance 11-2016 procedural challenges, which had been brought directly in the
trial court, with Golf Club’s Ordinance 1-2016 and Ordinance 11-2016 substantive
validity challenges appealed from the ZHB. On January 14, 2020, the trial court
denied Golf Club’s procedural challenge that had been brought before the trial court
directly and also affirmed the ZHB’s denial of Golf Club’s challenge to the
substantive validity of Ordinance 11-2016. See generally Trial Court Decision.
                 Regarding Ordinance 1-2016,8 the trial court determined that Ordinance
1-2016 was procedurally invalid and therefore void ab initio based on Township’s
defective notification and advertising of meetings at which Ordinance 1-2016 was
to be considered. See Trial Court Decision at 29-31. As a result, the trial court
denied Golf Club’s Ordinance 1-2016 substantive validity challenge as moot. See
id. at 31 n.87.
                 The trial court found that Township had not violated any statutory
procedures in enacting Ordinance 11-2016, and accordingly denied Golf Club’s


       8
           The trial court’s rulings on Ordinance 1-2016 are not at issue in this appeal.
                                                  11
procedural challenge. See id. at 33-50. The trial court also denied Golf Club’s
substantive validity challenge to Ordinance 11-2016. See id. at 50-65. The trial
court found that Ordinance 11-2016 does not unlawfully delegate zoning authority
to Golf Club’s adjoining property owners.                 See id. at 55-60. The trial court
determined that the provision allowing for waiver of the Additional Standards for
consideration in changes of a Land Use Category and/or a Land Use within the SD
District upon the submission of a petition signed by 100% of adjacent property
owners9 is permissive and retains the authority of the Board of Supervisors to apply
the appropriate criteria to an application to change Land Use Category or Land Use.
See id. at 55. The trial court found that this portion of Ordinance 11-2016 “may be
viewed as a practical means to avoid violations of other MPC procedural safeguards”
and is not an unlawful delegation of Township’s police power. Id. at 55-56.
Additionally, the trial court also determined that Ordinance 11-2016 does not
specifically target Golf Club or permanently restrict it to its present use. See id. at
61. Accordingly, the trial court found that Ordinance 11-2016 does not represent
spot zoning. See id. at 61-65. This appeal followed.
                                             II. Issues
                 Golf Club raises three claims on appeal.10 First, Golf Club claims that
Ordinance 11-2016 is invalid and void ab initio due to Township’s failure to strictly
comply with the MPC’s procedural requirements. See Golf Club’s Brief at 3, 33-42.
Second, Golf Club alleges Ordinance 11-2016 constitutes unlawful spot zoning and


       9
           Ordinance 11-2016, Section 913.F.2.a.ii.5, R.R. at 80a.
       10
           “Where, as here, the trial court takes no additional evidence, our scope of review is
limited to determining whether the [zoning hearing b]oard committed an abuse of discretion or an
error of law.” 425 Prop. Ass’n of Alpha Chi Rho, Inc. v. State Coll. Borough Zoning Hearing Bd.,
223 A.3d 300, 307 (Pa. Cmwlth. 2019), appeal denied, 236 A.3d 1047 (Pa. 2020).
                                                 12
is substantively invalid because it singles out the Golf Club Property and perpetually
prevents development or change in use from a golf club. See id. at 3, 43-49. Third,
Golf Club claims Ordinance 11-2016 subverts established municipal zoning and land
use processes and unlawfully delegates Township’s legislative authority to property
owners by allowing zoning by referendum of the owners of properties adjacent to
the Golf Club Property and allowing any owner to revoke consent to a proposed
development at any time. See id. at 3, 50-53.
                                   III. Discussion
             We address Golf Club’s third issue first, as it is dispositive. We agree
with Golf Club that by allowing consent from 100% of adjoining property owners –
consent any owner may revoke at any time – to trigger the option of the Board of
Supervisors to exercise its discretion to waive zoning requirements, Ordinance 11-
2016 constitutes an impermissible delegation of zoning authority to Golf Club’s
adjacent property owners. See Golf Club’s Brief at 50-53.
             Zoning, as an exercise of police power, “is permitted when exercised
for the promotion of the health, safety, morals or general welfare of the community.”
Nat’l Land & Inv. Co. v. Kohn, 215 A.2d 597, 602 (Pa. 1965). “Regulations adopted
pursuant to that power must not be unreasonable, arbitrary or confiscatory.” Id. at
607. Further, zoning legislation must benefit the public welfare, and may not be
employed to effectuate purely private preferences. See id. at 611 (property owners’
desire to look out over open land as opposed to other houses, while understandable
and quite natural, represents a private desire that does not rise to the level of public
welfare).
             Under the MPC, the power to legislate zoning is reserved to
municipalities’ governing bodies. See Haverford Twp. v. Zoning Hearing Bd. of


                                          13
Haverford Twp., 344 A.2d 758, 761 (Pa. Cmwlth. 1975) (“rezoning is a purely
legislative function reserved to the governing body under section 601 of the MPC”).
The MPC does not contain any provision authorizing municipalities to delegate their
zoning powers. See generally MPC.
              This Court discussed the delegation of zoning authority in 425 Property
Association of Alpha Chi Rho, Inc. v. State College Borough Zoning Hearing Board,
223 A.3d 300 (Pa. Cmwlth. 2019), appeal denied, 236 A.3d 1047 (Pa. 2020). We
explained the principles of the Pennsylvania Constitution11 limiting delegation of
zoning authority, as follows:

              Under Article II, Section 1 of the Pennsylvania
              Constitution, “[t]he legislative power of the
              Commonwealth shall be vested in a General Assembly.”
              Pa. Const. art. II, § 1. Therefore, “when the General
              Assembly empowers some other branch or body to act, our
              jurisprudence requires that the basic policy involved in
              legislative power actually be made by the legislature as
              constitutionally mandated.” Protz v. Workers’ Comp[.]
              Appeal B[d.] (Derry Area Sch[.] Dist[.]), . . . 161 A.3d
              827, 833 ([Pa.] 2017) (internal quotation marks omitted).
              This is to ensure that “duly authorized and politically
              responsible officials make all of the necessary policy
              decisions, as is their mandate per the electorate,” and also
              “to protect against the arbitrary exercise of unnecessary
              and uncontrolled discretionary power.” Id.

              In general, although the Pennsylvania Constitution
              “forbids the delegation of ‘legislative power,’ it
              nonetheless permits the General Assembly, in some

       11
          In earlier jurisprudence, Pennsylvania courts relied on United States Supreme Court
cases applying similar nondelegation principles founded on the Fourteenth Amendment to the
United States Constitution. See, e.g., Appeal of Perrin, 156 A. 305 (Pa. 1931) (citing and
discussing Washington ex rel. Seattle Title Tr. Co. v. Roberge, 278 U.S. 116 (1928), and Thomas
Cusack Co. v. City of Chicago, 242 U.S. 526 (1916)).
                                              14
instances, to assign the authority and discretion to execute
or administer a law.” Id. However, the Supreme Court
has concluded the Constitution imposes two fundamental
limitations on the General Assembly’s ability to do
so. Id. at 834. First, “the General Assembly must make
the basic policy choices, and second, the legislation must
include adequate standards which will guide and restrain
the exercise of the delegated administrative
functions.” Id. (internal quotation marks omitted). This
means that “the law must contain some intelligible
principle to which the person or body authorized to act is
directed to conform.” Id. (internal quotation marks
omitted). As our Supreme Court has held, a permissible
delegation of legislative authority must include concrete
measures to channel the delegatee’s discretion and
safeguards to protect against arbitrary, ad hoc decision
making, such as a requirement that the delegate hold
hearings, allow for public notice and comment, or explain
the grounds for its decision in a reasoned opinion subject
to judicial review. Id. at 835. This Court has held that the
non-delegation principle applies equally to a
municipality’s ability to delegate administrative functions
to a third party. See City of Williamsport Bureau of Codes
v. DeRaffele, 170 A.3d 1270, 1275 (Pa. Cmwlth. 2017).

In Protz, the [Pennsylvania] Supreme Court addressed the
constitutionality of a provision in the Workers’
Compensation Act, Act of June 2, 1915, P.L. 736, as
amended, 77 P.S. §§ 1-1041.4, 2501-2710, that required
physicians performing impairment rating evaluations of
workers’ compensation claimants to apply the
methodology provided in the “most recent edition” of the
American Medical Association (AMA) Guides to the
Permanent Evaluation of Permanent Impairment
(Guides). Protz, 161 A.3d at 830-31. The Supreme Court
concluded that the General Assembly’s delegation of
authority to the AMA failed to provide any of the
necessary safeguards. Id. at 835. In particular, the Court
concluded that “the General Assembly did not favor any
particular policies relative to the Guides’ methodology for
                            15
             grading impairments, nor did it prescribe any standards to
             create such a methodology.” Id. Without any parameters,
             the AMA would be free to adopt any formula for
             impairment ratings and could change the formula at will,
             potentially with such frequency that no one could keep up
             with the changes, or alternatively, with such infrequency
             as to fall behind recent medical advances. Id. The Court
             also found that the General Assembly did not include any
             of the procedural mechanisms that are considered
             necessary to protect against “administrative arbitrariness
             and caprice,” such as requiring the AMA to “hold
             hearings, accept public comments, or explain the grounds
             for its methodology in a reasoned opinion, which then
             could be subject to judicial review.” Id. at 836. Thus, the
             Court concluded that the General Assembly
             unconstitutionally delegated lawmaking authority to the
             AMA. Id. at 838.

425 Prop. Ass’n, 223 A.3d at 313 n.9 (emphasis added). Adhering to our Supreme
Court’s decision in Protz, this Court explained in 425 Property Association that State
College Borough’s zoning code unconstitutionally delegated authority to determine
the existence of a fraternity house for zoning purposes to Penn State University,
where the zoning code’s definition of “fraternity house” was subject to Penn State
University’s recognition of an organization as a fraternity or sorority “through [Penn
State’s] procedures as may be established from time to time.” Id. Similar to our
Supreme Court’s analysis in Protz, this Court noted that

             the [State College Borough] [z]oning [o]rdinance provides
             none of the necessary safeguards to guide and restrain the
             exercise of the administrative functions delegated to Penn
             State. Specifically, the [z]oning [o]rdinance neither
             outlines the policy preferences favored by the Borough
             with respect to fraternity recognition, nor provides
             standards to guide Penn State in determining its
             recognition of fraternities as it relates to the [z]oning

                                         16
             [o]rdinance. Under the [z]oning [o]rdinance, Penn State
             has sole and unbridled discretion regarding the recognition
             of fraternities and may revoke recognition at will. There
             are also no procedural mechanisms in the [z]oning
             [o]rdinance to protect against Penn State exercising
             administrative arbitrariness and caprice. Accordingly,
             because the Borough’s delegation of authority to Penn
             State contained none of the fundamental limitations that
             our Supreme Court has deemed necessary to pass
             constitutional muster, were we to address the issue, we
             would be constrained to conclude that section 201 of the
             [z]oning [o]rdinance constitutes an unconstitutional
             delegation of lawmaking authority.

425 Prop. Ass’n, 223 A.3d at 313 n.9 (internal citations and quotation marks
omitted).
             This Court’s reasoning expressed in 425 Property Association was
consistent with our Supreme Court’s somewhat analogous decision in
Pennsylvanians Against Gambling Expansion Fund, Inc. v. Commonwealth of
Pennsylvania, 877 A.2d 383 (Pa. 2005). In Gambling Expansion Fund, a statutory
provision gave the Pennsylvania Gaming Control Board authority to ignore local
zoning ordinances in deciding where to locate slot machine casinos. The Court
concluded the provision constituted an unconstitutional delegation of legislative
authority because it failed to impose “definite standards, policies and limitations to
guide [the Gaming Board’s] decision-making with regard to zoning issues.” Id. at
418. The Gambling Expansion Fund Court contrasted the permissible delegation of
authority at issue in William Penn Parking Garage, Inc. v. City of Pittsburgh, 346
A.2d 269 (Pa. 1975), which assigned to courts the determination of whether a tax
was unreasonable. That delegation of authority was appropriately limited, in that
courts must explain their decisions in reasoned opinions that are subject to


                                         17
precedents and to appellate review; such safeguards protect from arbitrary, ad hoc
decisions and uncontrolled discretion. Gambling Expansion Fund, 877 A.2d at 418
(citing William Penn Parking Garage, 346 A.2d at 291-92).
             The Township cites Appeal of Perrin, 156 A. 305 (Pa. 1931), to support
its contention that the subject consent provision in the case sub judice is not an
unconstitutional delegation of zoning authority.       However, Perrin is readily
distinguished. In Perrin, a local ordinance contained a provision precluding gas
stations in residential areas except with the consent of a majority of the neighboring
property owners. Our Supreme Court acknowledged and explained, at length, the
general prohibition against delegation of a municipality’s zoning power:

             When zoning ordinances are sustained, it is on the theory
      that the police power of the State has been properly exercised by
      the municipal authorities to which it was delegated. Police
      power cannot be exercised by any group or body of individuals
      who do not possess legislative power. . . . [A] group of citizens
      do not and cannot possess such power. When a municipal
      ordinance commits the exertion of the police power to the option
      of individuals to determine whether the use of property for a
      purely lawful purpose offends health, safety, or welfare, such
      ordinance violates the fundamental principles of police power.
      So-called consent ordinances in zoning legislation are of this
      type and have generally been declared unconstitutional. . . .

             Where an ordinance shows that a use is not opposed to
      public health, safety, morals, or general welfare, or is not a
      nuisance, and is in harmony with public interest and the general
      scope of the zoning ordinance, but the consent of a given set of
      individuals must be procured before land may be devoted to such
      use, the . . . consent provision is an unlawful delegation of
      legislative authority and discretion, with no rule or standard to
      guide those whose decision will control. It is not possible to
      check or correct the acts of the persons who may or may not
      consent; consent or refusal may be the result of favoritism,

                                         18
      caprice, or malice, and no responsibility can be placed on those
      who act in the matter.

Id. at 307-08 (citing Washington ex rel. Seattle Title Tr. Co. v. Roberge, 278 U.S.
116 (1928)).
               Notwithstanding this general rule, however, the Perrin Court reasoned
that a gas station in a residential neighborhood was a nuisance per se that would
normally be precluded under a zoning ordinance. Thus, the allowance of what
amounted to an exception from the normal rule, by a limited delegation to a majority
of owners, was permissible, based on a presumption that property owners would not
consent, without good reason, to allow a nuisance in their own neighborhood. See
Perrin, 156 A. at 307-08 (citing Thomas Cusack Co. v. City of Chicago, 242
U.S. 526 (1916), which upheld a similar consent provision regarding placement of
billboards in residential areas). The Perrin Court further explained that in actuality,
a party who must obtain neighbors’ consent “may be benefited by this provision, for
without it the prohibition would be absolute, and one was not in any way injured by
the fact that consent for the proposed use of his property was required, where such
consent referred to offensive structures.” Id. at 308.
               Here, by contrast, Ordinance 11-2016’s consent provision purports to
allow the Board of Supervisors to waive normally applicable review standards when
adjacent landowners consent to any use other than a golf course, without regard to
whether such use is a nuisance per se in the subject district or detrimental to the
public health safety and welfare. Further, Ordinance 11-2016 also allows any
adjoining landowner to arbitrarily retract such consent for any reason at any time.
See Ordinance 11-2016, Section 913.F.2.a.ii.5, R.R. at 80a. Accordingly, Perrin and
Cusack are inapposite.


                                          19
                Rather, this case is analogous to Roberge, in which an ordinance
amendment allowed “philanthropic home[s] for children or for old people” in the
residential zoning district at issue if two-thirds of nearby property owners consented.
Roberge, 278 U.S. at 118. The proposed construction would have replaced an
existing home for the aged poor with a more modern building able to accommodate
more residents. Id. at 117. Exclusion of the new building was not necessary to the
general zoning plan, nor was the proposed construction inconsistent with public
health, safety, morals, or welfare. Id. at 121. In holding that the ordinance
amendment unconstitutionally delegated legislative power, the United States
Supreme Court observed that the ordinance allowed neighboring property owners,
“uncontrolled by any standard or rule prescribed by legislative action,” to withhold
their consent: “They are not bound by any official duty, but are free to withhold
consent for selfish reasons or arbitrarily and may subject the [requesting property
owner] to their will or caprice.” Id. at 122. Distinguishing Cusack as involving a
use (a billboard in a residential area) that was offensive by its nature, the Court in
Roberge concluded the ordinance’s restriction requiring neighbors’ consent for a
philanthropic home, which was not offensive by its nature, was “arbitrary and
repugnant to the due process clause” of the Fourteenth Amendment. Id. at 122-23.
                Here, Subsections 913.F.2.a.ii.1-.5 of Ordinance 11-2016 specify the
considerations the Board of Supervisors must apply when evaluating an application
for change in Land Use Category or Land Use.12            Those considerations vary
depending on whether the proposed change in category or use will be more or less
restrictive than the current category or existing use. Ordinance 11-2016, Section
913.F.2.a.ii.1-.4, R.R. at 80a. Of significance here, the Ordinance gives the Board


      12
           See supra pp. 6-7.
                                          20
of Supervisors no discretion to waive these specified considerations, except upon the
unanimous and revocable consent of all adjoining property owners:

             5. These additional standards may be waived by the Board
             of Supervisors, in their [sic] sole discretion, if Applicant
             submits a petition signed by 100% of the adjacent property
             owners, within and outside the SD District, consenting to
             the proposed change in the Land Use Category and/or
             Land Use. The petition must include as an attachment a
             copy of the revised Illustrative Site Plan and a description
             of the proposed change which must [be] presented to and
             explained to the adjacent landowner. Any adjacent
             landowner may revoke their consent at any time.

Ordinance 11-2016, Section 913.F.2.a.ii. 5, R.R. at 80a (emphasis added). Thus,
Ordinance 11-2016 places control over the Board of Supervisors’ authority to waive
applicable review standards for change of Land Use Category or Land Use
applications into the hands of a nongovernmental body – the adjacent landowners.
The Ordinance gives the adjacent property owners unfettered power to decide
whether the Board of Supervisors will have the option of waiving the applicable
review standards in considering a zoning application.        Notably, this power is
delegated to adjacent property owners regardless of what use [other than a golf
course] is being proposed, and thus, regardless of whether the proposed use is
consistent with the public health, safety, and welfare and the requirements of
Township’s general zoning plan. Furthermore, under Ordinance 11-2016, adjacent
landowners have unbridled discretion to determine the rules under which a use
application will be evaluated: a set of rules under which the Board of Supervisors
can waive the applicable review standards for a change of use, or a set of rules under
which it must strictly apply the ordinance. There are no “necessary safeguards to
guide and restrain the exercise of the administrative functions delegated” to the
                                         21
adjacent landowners to guard against any adjacent landowner’s arbitrary or
capricious decision to change the applicable zoning ordinance provision from one
which requires adherence to review standards to one which gives the Board of
Supervisors the option to waive such standards, or to restrict later revocation of such
consent. 425 Prop. Owners Ass’n, 223 A.3d at 313 n.9; see also Protz, 161 A.3d at
834.
                The impact of the consent provision at issue herein is to allow the
adjacent landowners to determine whether one law or another should apply to a
particular proposed use, without any of the “fundamental limitations” that our
Supreme Court has deemed necessary. Protz, 161 A.3d at 834. Therefore, this
provision represents an impermissible delegation of zoning authority. Accordingly,
the trial court erred in denying Golf Club’s substantive validity challenge to
Ordinance 11-2016.
                                   IV. Conclusion
               For the foregoing reasons, we reverse the Trial Court Decision. Due to
our determination herein, we need not reach Golf Club’s argument alleging
procedural deficiencies regarding the notification/advertising of Ordinance No. 11-
2016 or Golf Club’s substantive validity claim that Ordinance 11-2016 represents
spot zoning.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          22
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Southpointe Golf Club, Inc.            :
                                       :
            v.                         :
                                       :
Board of Supervisors of Cecil Township,:
and Southpointe Golf Club, Inc.        :
                                       :
            v.                         :
                                       :
Zoning Hearing Board of Township       :
of Cecil                               :
                                       :   No. 148 C.D. 2020
Appeal of: Southpointe Golf Club, Inc. :

                                  ORDER


            AND NOW, this 19th day of February, 2021, the January 14, 2020
Order of the Court of Common Pleas of Washington County is REVERSED.



                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge